Citation Nr: 0006276	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for status post 
medial meniscus tear of the left knee with left knee 
arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
the left knee disability and assigned a 0 percent rating. 

This case was before the Board in September 1997, at which 
time the claims for service connection for residuals of a 
right wrist fracture and right ear hearing loss and a higher 
rating for hemorrhoids were denied.  The issue of a higher 
rating for the service-connected left knee disability was 
remanded.  

In the September 1997 decision, the Board drew the RO's 
attention to the representative's June 1997 written 
presentation comments regarding service connection for 
sinusitis, tinnitus and left ear hearing loss.  (The RO in 
October 1994 had previously denied service connection and the 
veteran did not disagree with the determination.)  Since the 
recent comments might have reflected the intention to reopen 
the claim, the matters were referred to the RO for 
clarification and any further development.  In a subsequent 
October 1998 rating decision, service connection for left ear 
hearing loss and tinnitus and the request to reopen the claim 
for service connection for sinusitis were denied; service 
connection for fracture of the right ring finger was granted; 
and a compensable rating under the provisions of 38 C.F.R. 
§ 3.324 was denied.  The veteran was notified of this 
decision in a letter from the RO dated in November 1998.  No 
appeal was filed.  Accordingly, those matters are not before 
the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service-connected status post medial meniscus tear of the 
left knee with left knee arthroscopy consist of no more than 
subjective complaints of pain without objective, clinical 
evidence of instability, crepitus, swelling, weakness, x-ray 
evidence of arthritis or functional impairment.



CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected status post medial meniscus tear of the left knee 
with left knee arthroscopy have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
United States Court of Appeals for Veterans Claims (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West at 137.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initial Matters

In general, allegations of increased disability are 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Also, when a veteran is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  The veteran has 
identified no additional evidence that has not been requested 
in support of his claims.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

When the Board remanded this case in September 1997, the 
Board requested that the claims file be provided to the 
examiner in conjunction with a VA examination.  In February 
2000 written arguments, the veteran's representative pointed 
out that the July 1999 VA examiner stated that the claims 
file was not available for him on the day of the examination.  
When the examiner furnished an addendum in October 1999, it 
was also not noted whether the claims file was available for 
review.  The November 1999 supplemental statement of the case 
does not indicate whether the file had been forwarded to the 
examiner at any time.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  The Board must consider whether the error 
[noncompliance with a remand directive] is prejudicial in 
nature.  Id. at 271.  In the instant appeal, the Board finds 
that the RO's failure to provide the claims file to the 
examiner at the time of the examination does not constitute 
more than harmless error here.  Initially, the examiner noted 
the history of the veteran's disability at the time of the 
examination, which was consistent with the evidence of record 
had it been available.  Additionally, there are scant post 
service treatment records for the left knee disability, and 
what is available does not show inconsistency with the 
findings on the July 1999 VA examination.  Further, the 
examiner made specific findings with regard to functional 
impairment as a result of pain, as requested by the September 
1997 remand.  The VA examination was otherwise considered 
adequate for rating purposes.  38 C.F.R. § 4.2.  In light of 
the consistent findings throughout and the detail provided 
during the July 1999 VA examination, the Board finds that no 
prejudice resulted with the absence of the claims file on VA 
examination in July 1999.  The Board, therefore, does not 
consider that an additional remand is necessary and the Board 
will proceed to the merits of the claim without further 
delay.  

Factual Background:  Left Knee

Service medical records reflect that the veteran was treated 
for mild infrapatellar effusion in September 1990 following 
physical training.  He was referred to physical therapy for 
left knee strain.  In February 1991, the past injury during 
recruit training was noted.  There had been no problems until 
that time when he fell off a horse the day before and felt 
pain on running that day.  A left knee immobilizer was 
recommended.  About 8 days later, the assessment was left 
lateral collateral ligament strain.  At the end of the month, 
he was placed on light duty; the diagnosis was chondromalacia 
patella of the left knee.  

Service medical records dated in July 1991 indicate that the 
veteran twisted his left knee when running the day before.  A 
prior knee injury early in 1991 was noted.  The assessment 
was left knee sprain.  In December 1991 and February 1992, he 
continued to be seen for strained knee.  An X-ray dated in 
February 1992 revealed suprapatellar soft tissue swelling of 
the left knee, with no bony involvement.  

A letter dated in July 1993 from a private orthopedist 
indicates that further testing was recommended since it was 
highly probable that the veteran had a medial meniscus tear.  
A magnetic resonance imaging (MRI) in the next month 
demonstrated a Grade II medial meniscus.  The veteran 
attended physical therapy in October 1993.  

Service medical records dated in January 1994 show that the 
veteran's complaints of the left knee now included locking.  
A subsequent MRI in February 1994 was not significantly 
different from the earlier MRI.  In April 1994, the veteran 
agreed to an arthroscopic procedure.  A left knee arthroscopy 
was scheduled for June 1994.  In July 1994, it was noted that 
a large loose body was found on left knee arthroscopy.  The 
assessment was that the veteran was doing well.  The 
prognosis was that he was fit for full duty.  Similar 
findings were noted on the veteran's service separation 
examination.  

A VA examination in October 1994 indicates that the veteran 
reported injuring his left knee while exercising in September 
1990.  Initially, he was treated with physical therapy and 
limited duty and he had an arthroscopy in June 1994.  His 
complaints included a cramping sensation in the left knee 
during cold weather.  Physical examination revealed no joint 
tenderness or swelling of the knees.  Left knee flexion was 
130 degrees and extension was normal.  An X-ray of the left 
knee showed no evidence of traumatic, arthritic, inflammatory 
or neoplastic change; the joint space appeared adequately 
maintained, with no loose bodies or joint effusions seen.  
The pertinent diagnosis was status post arthroscopy by 
history with removal of a loose body.  

A rating decision dated in October 1994 granted service 
connection for status post torn left medial meniscus and 
arthroscopy and assigned a 0 percent rating.  

VA outpatient treatment records dated in April 1995 show that 
the veteran was treated for complaints of left knee pain 
associated with an old injury.  Physical examination 
demonstrated no swelling or deficit of knee movement, which 
was full and pain free.  Questionable posttraumatic arthritis 
was noted.  He was to take medication as needed.  

A VA examination was conducted in July 1999.  The examiner 
noted that the claims file was not available for review.  By 
history, it was noted that the veteran injured his left knee 
in the 7th week of basic training, and in July 1994, he had 
an arthroscopy performed.  The veteran stated that "part of 
his meniscus was removed."  The veteran complained of pain in 
his knee that was present at times and did not affect his 
work.  He took medication, which reportedly helped.  He did 
not use any crutches or cane and did not have any significant 
functional impairment from this.  

Physical examination revealed a range of motion from 0 
degrees of extension to 120 degrees of flexion.  There was no 
effusion or instability.  Testing for abnormalities was 
negative.  No palpable masses were about the knee.  There was 
no patellar tenderness or hamstring insertional tenderness.  
The impression was left knee with occasional pain secondary 
to an unknown specific diagnosis.  The examiner opined that 
there was no weakened movement, and the veteran was able to 
perform average employment in a civil occupation.  Pain was 
also not visibly manifest on examination.  The condition of 
the skin was as would be expected after surgery.  The veteran 
did not have excessive complaints of knee pain.  

The July 1999 VA examiner provided an addendum in October 
1999.  He added that there was no functional orthopedic 
impairment from the left knee.  He described the left knee 
range of motion as normal, without weakened movement, 
fatigability or incoordination.  There was no pain visibly 
manifest on examination, no muscle atrophy, no skin changes 
indicative of disuse, and no significant pathology present 
which corresponded to the level of the complaints of pain.  

Criteria

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 (1999) contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1999).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 
10 percent evaluation, flexion must be limited to 45 degrees.  
For a 20 percent evaluation is warranted where flexion is 
limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Ankylosis of the knee in full extension or in slight flexion 
between 0 and 10 degrees warrants a 30 percent rating.  
Ankylosis of the knee in flexion between 10 and 20 degrees 
warrants a 40 percent rating.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 (1999).  

38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.  The VA General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  VAOPGCPREC 23-97 
(July 1, 1997).

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98 (August 14, 1998).  The medical nature of the 
specific disability to be rated under a particular diagnostic 
code determines whether the diagnostic code is predicated on 
loss of range of motion.  VAOPGCPREC 9-98.  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. §  7104(c) (West 1991).  The Board is also bound 
by the precedent decisions of the Court, either by panel or 
en banc, from the date the decision is entered.  Bethea v. 
Derwinski, 2 Vet. App. 252 (1992); Tobler v. Derwinski, 
2 Vet. App. 8 (1991).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

The veteran's status post medial meniscus tear of the left 
knee with left knee arthroscopy are currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which pertains to 
impairment from recurrent subluxation or lateral instability.  
As noted above, for a 10 percent rating, slight impairment 
must be shown.  Id.  However, not even slight impairment is 
demonstrated in this case.  There were no relevant findings 
on the initial post service VA examination in October 1994.  
Similarly, the VA treatment records in April 1995 disclosed 
no deficit of knee movement.  The later VA examination in 
July 1999 also indicated no instability, including with 
testing.  In sum, in the absence of pertinent medical 
findings, the criteria for a 10 percent rating under DC 5257 
have not been met.  Diagnostic Code 5257 is not predicated on 
loss of range of motion, and the provisions of §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Board has also considered other applicable diagnostic 
codes, particularly those set out above.  Initially, there is 
no evidence that the veteran's knee is ankylosed.  
Accordingly, a higher rating under DC 5256 is not in order.  
Otherwise, the Board may consider DC 5260 and 5261 in 
considering whether the veteran has limitation of motion of 
the knee so as to warrant a compensable rating.  On VA 
examination in October 1994, extension was normal and flexion 
was to 130 degrees.  The examiner did not make any findings 
regarding restricted motion.  As of April 1995, knee movement 
was noted to be full.  When range of motion was measured at 0 
degrees of extension and 120 degrees of flexion on VA 
examination in July 1999, the examiner opined that the range 
of motion was normal.  Based solely on these numeric 
findings, a compensable rating under Diagnostic Codes 5260 
and 5261 is not warranted.  

Nevertheless, the Board notes that the "claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 
(August 14, 1998).  In his substantive appeal, the veteran 
claimed that he had difficulties bending his knee and he also 
had swelling.  Such symptoms could have an impact on the 
range of motion.  The most recent medical evidence as noted 
by the VA examiner in the October 1999 addendum indicates 
that the veteran demonstrated no pain that was visibly 
manifest on examination.  The examiner also noted that there 
were no signs of objective pathology that were indicative of 
painful motion, including atrophy from disuse or skin 
changes.  At that time, the examiner concluded that there was 
no functional orthopedic impairment from the left knee.  

During the October 1994 examination, physical examination 
showed no swelling of the left knee.  In April 1995, there 
was also no swelling.  Although the veteran reported pain at 
the time, the examiner in 1995 annotated that there was no 
deficit of knee movement, which was full and pain free.  
Absent evidence of current disability, assignment of a 
compensable evaluation is not warranted.  The provisions of 
38 C.F.R. §§ 4.40, 4.45 do not provide that a compensable 
evaluation must be awarded based solely on a claimant's 
subjective assertions of pain.  Rather, 38 C.F.R. § 4.40 
specifically notes that functional loss may be due to pain 
that is "supported by adequate pathology..."  Id.  Both 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 set out factors to be 
considered as adequate pathology, such as weakness, evidence 
of disuse, restricted movement, fatigability, and 
incoordination.  The evidence in this case is not such that 
there is a question as to the extent of left lower extremity 
pathology; rather, the contemporary record is characterized 
by an absence of objective pathology.  Multiple examiners 
have noted no evidence of limitation of motion or functional 
impairment from the veteran's reports of pain.  

In short, there has been no competently demonstrated 
functional loss or weakness due to pain to warrant a 
compensable evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the absence of any recognized pathology to 
account for pain complaints, a higher rating under DC 5260, 
5261 is not in order. 

In January 1996 written arguments, the veteran's 
representative requested that a higher rating be awarded 
under DC 5259.  A 10 percent rating is assigned under that DC 
when there is removal of, or symptomatic, semilunar 
cartilage.  38 C.F.R. § 4.71a.  However, the Board does not 
find that this DC provides for a compensable rating for the 
service-connected left knee disability.  A review of the 
evidence of record does no show removal of the semilunar 
cartilage.  The post service medical records do not contain 
any findings in which disability is ascribed to the semilunar 
cartilage, either by symptoms or removal.  In light of such 
absence of probative medical findings, a higher evaluation 
under this DC is not warranted.  

The Board acknowledges that where additional disability 
involving arthritis is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003.  When knee disabilities are already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of these codes, there is no additional 
disability for which a rating may be assigned.  See 
VAOPGCPREC 23-97(July 1, 1997, revised July 24, 1997).  In 
this case, the clinical findings fail to show evidence of, 
first, the presence of arthritis.  While questionable 
arthritis is noted on April 1995 treatment records, such 
disability was not confirmed nor diagnosed in the medical 
evidence.  Secondly, for the reasons described above, the 
veteran does not have the degree of limitation of motion that 
meets the criteria for a compensable rating.  Thus, 
additional compensation on this basis is not appropriate.    

The Board emphasizes that consideration has also been given 
to the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (1999), whether or not they were raised 
by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In particular, the Board has 
considered VAOPGCPREC 
9-98.  However, the preponderance of the competent, 
contemporary evidence shows no demonstrated swelling, 
effusion, weakness, instability, crepitus or findings of 
disuse.  Moreover, a competent VA examiner has indicated that 
the veteran has a full, pain-free motion of his left knee 
and, such opinion is borne out and supported by subsequent 
examination evidence of a normal range of motion, consistent 
with other reports in the record.  The competent medical 
evidence of record further indicates that the veteran has no 
ankylosis, recurrent subluxation or lateral instability.  The 
sole "manifestation" of disability in this case is the 
veteran's own complaint of occasional pain, unsupported by 
objective medical evidence, and in fact, controverted by 
multiple examination opinions that the veteran evidences no 
pathology indicative of pain or any functional impairment.

In summary, the veteran's residuals are limited to his own 
subjective complaints, unsupported by clinical or diagnostic 
evidence.  Such findings are clearly inconsistent with 
assignment of a compensable evaluation under the applicable 
diagnostic codes or other regulatory provisions.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a.  An increased rating, therefore, 
is not warranted at this time.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1999).

Other Matters:  Staged Ratings

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence with regard to the 
pertinent criteria.  Additionally, for the reasons previously 
discussed, a rating higher than 0 percent is not warranted at 
any time after service separation, and the Board finds that 
the 0 percent rating properly commences as of the grant of 
service connection.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

	(CONTINUED ON NEXT PAGE)





ORDER

A compensable evaluation for service-connected status post 
medial meniscus tear of the left knee with left knee 
arthroscopy is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 

